Honorable   J. S. Murchison,        Executive     Director
State Department-of   Public        Welfare.
Austin, Texas

Dear   Mr.   Mnrchison:,                Opinion   No. O-4264-A

                                        Re:    Interpretation    of residence  in
                                              determining     eligibility.for aid
                                              to’dependent Children.
        ‘,
      . Your. letter   of request    for an opinion     from    this department     is as
follows:

        *We would like to submit for your further consideration     and
  opinion the following facts ‘in relation to the interpretation of the
  r.esidence requirement   for aid to dependent children.

       ‘Article   III. Section   Sld,    of the Constitution,      provides   in part:

      : Y‘. . . . The Legislature may .impose residential  restric-
  tions and such other restrictions,   limitations, and regulations
  as to it may seem expedient.’

       *House Bill 61,l. Section~ll.          provides~ in part:     ‘. ., . “De-
  pendent Chid”   is any’individual:

        “‘(2) Who has resided in this State .for a period of at least
  one (1) year immediately    preceding   the date of the application    for
  assistance;  or .was born within the State one (1) year immediately
  preceding the date of application,    and whose mother has resided in
  the State for a period~of at least one (1) year immediately       preced-
  ing the birth of such child; and . . .‘~’

       “The Department    has heretofore   submitted a request for an
  opini~on interpreting the residence   requirements   for old age assist-
  ance, aid to the blind and aid to dependent children,    and the opmion,
  No. O-4264, appeared    to be based on the constitutional   requirement  of
  ‘actual’ residence.
                                                                                 .       -




Honorable     J. S. Murchison.   Page   2; O-4264-A




          “The constitutional   amendment providing      for old age assist-
   and and aid to the blind did require    ‘actual’ residence;   however, the
   constitutional  amendment providing for aid to dependent children
   gives the Legislature    the right or authority to make whatever rules
   and regulations   that that body may deem expedient.

          “(1) Does ‘actual’ residence as defined and interpreted           in
   Opinion No. O-4264 relate to aid to dependent children?

          “(2) If the first question is answered   in the negative, then
   what character    of residence  is required of children in order to
   qualify for aid to dependent children ?

         “(3) If the first question is answered    in the negative, then
   does the residence   of a child follow that of its parents; if the par-
   ents are separated,   does it follow the residence   of the parent with
   whom the child lives;    if both parents are  decease,d,  how is the resi-
   deuce of the child determined ?”

            Opinion No. O-4264, to which you refer, was wtitteu as applying
to Sections 5ld and Sic of Article    III of the Constitution.   in e.ach of which
Sections, relating respectively   to old age assistance     and assistance    to the
needy blind, the requirement    of “actual bona fide citizens of Texas” occurs.
Emphasis     was laid upon the word “actual”.     Section 51d, from which you
quote, contains no such q.ualification of residence      as to assistauce   to desti-
tute children, but on the contrary provides      “the Legislature    may impose
residential   restrictions, and such other restrictions,     limitations,  and regu-
lations as to it :&my seem expedient.”

             With respect to dependent children,      the Legislature   has provided
in Section    17 of H. B. No. 611 of the Regular      Sess.ion, 47th Legislature,
that:
                                                                                     .

           ‘A id to dependent    children shall’ be given under the provisions
    of this Act with respect     to any dependent child.. ‘Dependent Child’
                                         -_
    is any individual:                      :,

          “(1) Who is a citizen of the Dnf@d,:States:  Pad
         “(2)  Who has resided in this State fork a period of at least
   one (1) year ~immediately preceding   the date of the application for
Honorable         J. S. Murchisbn,     Page ‘3, O-4264-A




      ass.istance; or was       born within the State one (1) year immedi-
      ately preceding the       date, of application, and whose mother has
      resided in the State       for a period of at least one (1) year immedi-
      ately preceding  the      birth of such child; and

           “(3)    Who is under the age of fourteen              (14) years;     and

           “(4) Who has been deprived of parental.support or care by
      reason of the death, continued absence from the home, or physi-
      cal or mental incapacity of a parent; and

           ‘(5)  Who is livirig with his father, mother, grandfather,
      grandmother,     brother,   sister, stepfather,   stepmother,   stepbro-
      ther, stepsister,    uncle, or aunt, in a place of residence     main-
      tained by one or more of such relatives         as his or their own home;
      and

            “(6) Who has not sufficient income or other resources                       to
      provide a reasonable  subsistence   compatible with decency                      and
      health.”

        It will be seen the Legislature has not qualified the residence of
such child in the manner adopted in the Constitution with respect to old
age and the needy blind.

          Sections 18 and 19 of H. B. No. 611 both refer to the residence,
qualifications,   and,the latter is especially   indicative of a more liberal
rule of construction    than that pertaining   to Sections 51b and Sic of the
Constitution,   providing as it does:

            “When the investigation     discloses  that a child in whose be-
      half application   for assistance    has been made is a needy depe.nd-
      ent child as defined in this Act, and that such child is living        or
      will live, with one or more of the relatives      prescribx    in thisAct,
      assistance   may be allowed for the support of such’child        if other
      provisions   of this Act are complied with.”       (Emphasis  our’s)


           Your     questions   are   therefore       answered     as follows:

           (1)    For   the reason    first   given    above,    your first    question      is answered
No.
 Honorable   J. S. Murchison,.Page    4,: O-4264-A




          (2) In the light of the Constitution (Section 51d) and the stat-
 ute above quoted applying to dependent childten, a liberal      rule of con-
 struction as to residential   qualifications should be adopted.    This is in
 keeping with the general purpose of the law, and does no violence to any
 other provision   whatsoever.

           (3) Ordinarily, the residence   of a child follows that of its par-
 ents, and if the parents are separated,    the residence   follows that of the
 parent with whom the child lives.     If both parents are deceased,    the resi-
 dence of the child is determined    by the residence   of the person with whom
 it lives.

                                                     Very   truly yours

                                              ATTORNE~Y        GENERAL       OF TEXAS



                                              BY
                                                               .&+
                                                                     Ocie Speer
                                                                      Assistant
 OS-Am



    PROVED     APR   6, 1945

kg*
 ATTORNEY     GENERAL      OF TEXAS                         APPROVED
                                                             OPINION
                                                            COM    TTEE
                                                            B.Y&
                                                               Chairman